Title: To John Adams from the President of Congress, 18 December 1780
From: President of Congress,Huntington, Samuel
To: Adams, John


     
      Sir
      Philadelphia December 18. 1780
     
     You will receive herewith enclosed, a Duplicate of my Letter of the 30th of July, with a List of the original Letters and Duplicates which I have had the Honor to receive from you since that Time.
     The Pleasure and Satisfaction which I have received from the Perusal of those Letters, especially that of the 26th of June with the Despatches accompanying it, makes me lament the Want of Leisure to answer your Correspondence. But Necessity compells me to confide in the Committee of foreign Affairs to give you the needful and particular Intelligence from this Part of the World. It is expected a Secretary for foreign Affairs will soon be established, and constantly devoted to the Business proper for such Department; which will remedy many Disadvantages we at present labour under.
     I have the Honor to be with every Sentiment of Esteem & Respect sir your most obedient & most humble Servant
     
      Sam. Huntington
     
    